DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Office has carefully considered Applicant’s response filed on 10/26/2021.  The pending claims at this time are 1-6.  Applicant has modified Claims 2-5.  The amendments made over Claims 2-5 raise 112-2 issues which have been set forth below.
Applicant’s submission of the e-TD’s over pending applications 16/498278, 17/043387, 17/043396 and 16/651635 is sufficient to overcome the ODP rejections made at paragraphs 11-14 in the non-final office action dated 08/21/2021.  Those rejections are now withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2021, 07/02/2021 and 12/27/2021 has been considered by the examiner.
The IDS dated 07/02/21 has art cited in it which is being applied in this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has amended claims 2-5 with two different ranges within the same claims.  For example in claim 2 the language reads –“wherein the single fiber strength is 7.55 cN or more and 8.50 cN or less”.  This is ambiguous as it could read 7.55cN to infinity and 8.50c N to zero.  The same rationale goes for 3-5 as well.  
For the purposes of examination and until otherwise clarified by Applicant the Office will understand that Applicant meant the range of 7.55 cN to 8.50c N for Claims 2 and 4; for claims 3 and 5 wherein the single fiber fineness is 1.6 dtex  to 3.3 dtex or less and CF 2500 to 2800.
In claim 1, the parameter "a single fiber strength [ ... ] is 7.30 to 8.50 cN" is not clear. Usually, in textile fabrics, the single fiber strength is indicated relative to the fineness of the fiber, i.e. as "cN/dtex", whereas the unit "cN" only indicates a force and not a strength. In claim 1, since the single fiber strength is given only as "cN" the skilled person might assume that that the value given is indeed a force and that the actual single fiber strength has to be determined by dividing that force by the fineness of the fiber. This would result in a single fiber strength of 1 .9 to 5.3 cN/dtex, based on the fineness values defined in claim 1. Such a comparatively low fiber strength, however, seems to be in contradiction to the description which seems to require a comparatively high fiber strength.
For the purpose of examination, claim 1 is being interpreted as referring to a "a single fiber strength of 7.30 to 8.50 cN/dtex". It should be noted, however, that there does not seem to be an obvious basis in the application as filed to correct this presumed error, neither by amending the claim to a "force of 7.30 to 8.50 cN" nor by amending the claim to "a single fiber strength of 7.30 to 8.50 cN/ dtex".
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a) (1 or 2) as being anticipated by JP H 08 11660 A issued to Teijin ltd (example 3; paragraph [0009] - paragraph [0013]; paragraph [0029] - paragraph [0030])
	JP ‘660 discloses a non-coated air bag base cloth (see e.g. example 3), the base cloth being constituted by a fabric formed using a yam containing polyethylene .	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘660 as applied to claims 1-5 .
	JP ‘660 teaches what is set forth above but fails to expressively suggest that the airbag are sewn togheter.  A person having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have joined the fabric layers together by sewing them to create an airbag.  This doesn’t require a leap of inventiness as this is common practice within the airbag industry. 
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 07/02/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



ASP